DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                 Continued Examination Un-der37CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/10/2021 has been entered.

3.           The terminal disclaimer filed on 07/29/2021 has been approved and recorded.

              Allowable Subject Matter
4.    Claims 1-20 are allowed.
  					  Reasons for Allowance
5.    The following is an examiner's statement of reasons for allowance:
6.    Regarding claims 1-11, the prior art failed to disclose or reasonably suggest  a plurality of chip bonded pads passing through the third cover insulating layer and the chip cover insulating layer, the plurality of chip bonded pads electrically connecting the third semiconductor device to the plurality of second through-electrodes; and a rewiring structure on a first surface of the first device layer, the first surface of the first device layer being opposite to a second surface of the first device layer that faces the second device layer, the rewiring structure including, a plurality of rewiring insulating layers, a plurality of rewiring conductive patterns each on one of top surfaces or bottom surfaces of one of the plurality of 

7.        Regarding claims 12-17, the prior art failed to disclose or reasonably suggest a third cover insulating layer covering an inactive surface opposite to the active surface of the second semiconductor substrate; a third device layer including, an upper semiconductor chip including a third semiconductor substrate having an active surface on which a third semiconductor device is located, the upper semiconductor chip being on the second device layer, and a chip cover insulating layer facing the second device layer and contacting the third cover insulating layer, the chip cover insulating layer covering the active surface of the third semiconductor substrate; a plurality of device bonded pads passing through the first cover insulating layer and the second cover insulating layer and electrically connecting the first device layer to the second device layer; a plurality of chip bonded pads passing through the third cover insulating layer and the chip cover insulating layer, the plurality of chip bonded pads electrically connecting the third semiconductor device to the plurality of second through-electrodes; and a rewiring structure on a first surface of the first device layer, the first surface of the first device layer being opposite to a second surface of the first device layer that faces the second device layer, the rewiring structure including, a plurality of rewiring insulating layers, a plurality of rewiring conductive patterns each on one of top surfaces or bottom surfaces of one of the plurality of rewiring insulating layers, and a plurality of rewiring via patterns each connecting a vertically neighboring pair of the plurality of rewiring conductive patterns and passing through at least one of the plurality of rewiring insulating layers, wherein the plurality of rewiring conductive patterns and the plurality of rewiring via patterns are electrically connected to the plurality of first through- electrodes.

8.         Regarding claims 18-20, the prior art failed to disclose or reasonably suggest a third cover insulating layer covering an inactive surface opposite to the active surface of the second semiconductor substrate; a plurality of device bonded pads passing through the first cover insulating layer and the second cover insulating layer and electrically connecting the plurality of first through-electrodes to the plurality of second through-electrodes; an upper semiconductor chip including a third semiconductor substrate having an active surface on which a third semiconductor device is located, the upper semiconductor chip vertically overlapping at least two of the plurality of lower semiconductor chips; a chip cover insulating layer facing the plurality of lower semiconductor chips and contacting the e -third cover insulating layer, the chip cover insulating layer covering the active surface of the third semiconductor substrate; a plurality of chip bonded pads passing through the third cover insulating layer and the chip cover insulating layer, the plurality of chip bonded pads electrically connecting the third semiconductor device to the plurality of second through-electrodes; and a rewiring structure on a first surface of the first semiconductor substrate, the first surface of the first semiconductor substrate being opposite to a second surface of the first semiconductor substrate that faces the second semiconductor substrate, the rewiring structure including, a plurality of rewiring insulating layers, a plurality of rewiring conductive patterns each on one of top surfaces or bottom surfaces of one of the plurality of rewiring insulating layers, and a plurality of rewiring via patterns each connecting a vertically neighboring pair of the plurality of rewiring conductive patterns and passing through at least one of the plurality of rewiring insulating layers, wherein the plurality of rewiring conductive patterns and the plurality of rewiring via patterns are electrically connected to the plurality of first through- electrodes.


 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899